 
EXHIBIT 10.66
 
[logo2.jpg]
(A Radient Pharmaceutical Subsidiary)
 
AMDL DIAGNOSTICS INC. EXCLUSIVE DISTRIBUTION AGREEMENT
(NAROO DITECH INC., TERRITORY: KOREA)
 


 
This Exclusive Distribution Agreement (this “Agreement”) is made and entered
into effective as of December 15, 2010 (the “Effective Date”) by and between:
 
A.           AMDL Diagnostics Inc. (“Company”), a company organized under the
laws of Delaware, with its principal place of business at 2492 Walnut Avenue,
Suite 100, Tustin, California 92780.
 
B.           Naroo Ditech Inc. (“Naroo”) a Korean Company, with its principal
place of business at 3 F, 250-3 Yang Jae dong, Seo cho gu, Seoul, Korea and
 
 (Each may be referred to herein as a “Party” or, collectively, the “Parties.”)
 
ARTICLE 1
 
DEFINITIONS
 
“Effective Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.
 
“Company Products” are those diagnostic products identified on the list attached
hereto as Exhibit A, and may be amended from time to time, and all improvements
thereto.  Company is under no obligation to include new technologies or
platforms developed after the effective date of this agreement.
 
“Assigned Territory” shall mean the country of Korea.
 
ARTICLE 2
 
DISTRIBUTORSHIP
 
2.1   Appointment of Distributor.  Company hereby appoints Naroo, as one
of  theCompany’s two authorized distributors for Company Products in the
Assigned Territory.  Subject to the terms and conditions set forth herein,
Company grants to Naroo, and Naroo hereby accepts, a limited, non-transferable,
exclusive right to use its best commercial efforts as Company’s distributor to
promote, market and sell the Company Products in the Assigned Territory.
 
2.2   Exclusivity.  The appointment covered by this agreement is exclusive, but
is subject to termination as provided in Article 8 or for failure to meet the
Minimum Purchase Requirements set forth in Section 3.3 below.
 
 
[logo3.jpg]
 
 

--------------------------------------------------------------------------------

 
 
2.3   Use of Trademarks.
 
2.3.1           Ownership.  Naroo recognizes the validity of Company’s
trademarks and trade name (collectively “Trademarks”), acknowledges that the
same are the property of Company, and agrees that Naroo owns no interest in, and
agrees not to infringe upon, harm or contest the rights of Company to its
Trademarks.  Naroo will not take any action in derogation of Company’s rights to
its Trademarks.
 
2.3.2           Use of Trademarks and Trade Names.  So long as this Agreement is
in effect, Naroo shall have the right to use Company’s Trademarks or trade names
solely in connection with its activities hereunder.  Naroo’s use shall be
limited to Company Products and marketing material provided by Company and
pre-approved sales and marketing material produced by Naroo.  Naroo shall not
use any of Company’s Trademarks, except in connection with its distribution of
Company Products under the terms of this Agreement.
 
2.3.3           Termination.  Naroo agrees that upon termination of this
Agreement for any reason it will discontinue the use of and destroy or return as
directed by Company, any samples and materials as well as advertising, or other
materials bearing any of Company’s Trademarks.
 
2.3.4           Packaging.  Company agrees that all packages containing Company
Products shall prominently display AMDL Diagnostic’s Trademarks and a label
including the words “Manufactured by AMDL Diagnostics Inc.”  Naroo and AMDL
Diagnostics, Inc. will appear in same font point size on label.  All packaging
shall comply with the rules and regulations of any regulatory body having
jurisdiction over such packaging.
 
2.4   Back End Customer Support.  Company shall provide the  following support
to Naroo:
 
Product insert containing instructions for use and frequently asked questions
(FAQ) guide. Technical questions should be addressed by Naroo’s customer service
representatives. Company representatives will be available to provide support to
Naroo’s technical service representatives within 12-48 hours.
 
ARTICLE 3
 
PRODUCT PRICING AND SUPPLY; MINIMUM PURCHASE REQUIREMENTS
 
3.1   Pricing and Agreement to Supply.  The Company agrees to provide the
Company Products identified in Exhibit A  hereto attached to Naroo for
distribution pursuant to the terms of this Agreement.  The transfer price to be
paid by Naroo for each Product (Onko-Sure DR-70 Diagnostic Kit) shall be five
hundred US dollars ($500.00).  The price to be paid by Naroo for the Company’s
Products in subsequent years shall be determined in the manner set forth in
Section 4.1.
 
3.2   Orders.  End users will place orders for the Company Products directly
with Naroo in territory.  Company will be responsible for shipping such Company
Products directly to Naroo or to the end-users if required.  The orders will
include an account number for such customer or end-user, with a ship-to address
if the Company Products are shipped directly to the end-user.  The terms and
conditions of this Agreement shall apply to all Purchase Orders submitted to
Company for the Company Products, and shall supersede any different or
additional terms on such Purchase Orders.
 
 
 

[logo3.jpg] 2

 
 
 

--------------------------------------------------------------------------------

 
 
3.3   Minimum Purchase Requirements to Secure Exclusive Rights to Territory.
 
Naroo agrees to make quarterly minimum purchases to maintain exclusive
distribution rights in the territory:
 
DATES
     
From
 
To
 
Onko-Sure® Kits Minimum
                         
December 15, 2010
 
December 31, 2010
    102  
January 1, 2011
 
March 31, 2011
    50  
April 1, 2011
 
June 30, 2011
    75  
July 1, 2011
 
September 30, 2011
    75  
October 1, 2011
 
December 31, 2011
    75  
January 1, 2012
 
March 31, 2012
    100  
April 1, 2012
 
June 30, 2012
    100  
July 1, 2012
 
September 30, 2012
    100  
October 1, 2012
 
December 31, 2012
    125  
January 1, 2013
 
March 31, 2013
    125  
April 1, 2013
 
June 30, 2013
    125  
July 1, 2013
 
September 30, 2013
    150  
October 1, 2013
 
December 31, 2013
    150  
January 1, 2014
 
March 31, 2014
    200  
April 1, 2014
 
June 30, 2014
    200  
July 1, 2014
 
September 30, 2014
    200  
October 1, 2014
 
December 31, 2014
    200  
January 1, 2015
 
March 31, 2015
    300  
April 1, 2015
 
June 30, 2015
    300  
July 1, 2015
 
September 30, 2015
    300  
October 1, 2010
 
December 31, 2015
    300            
5 Year Total
    3352  

 
The parties shall meet at least sixty (60) days prior to the end of the initial
term to agree on the Minimum Purchase Requirements for the next year (first
renewal year).  If the parties cannot agree on the per quarter Minimum Purchase
Requirements for the next year prior to the expiration of the initial five (5)
year term, this Agreement shall automatically terminate at the end of the
initial five (5) year term.  The same requirements and procedures shall apply
for any subsequent renewal year terms.
 
Failure to meet the Minimum Purchase Requirements is a material breach of this
Agreement.  The Company shall have an option to convert Naroo Ditech’s
distribution rights to non-exclusive if any of such Minimum Purchase
Requirements are not met.
 
3.4   Shipping/Delivery.  Company shall use its best commercial efforts to
deliver the requested Company Products to Naroo’s warehouse facilities or end
user, as detailed in Naroo’s written purchase order.  Orders are shipped C.I.F.
destination, end-user (in the event of a drop-shipment) or Distributor’s
warehouse.  Unless specified in Naroo order, Company will select the mode of
shipment and the carrier.  Company shall seek reimbursement from Naroo for such
packing, shipping, freight and insurance charges by issuing an appropriate
invoice with detailed backup documentation to Naroo for payment.  Extra charges
may apply for expedited delivery.  Company Products shall be returnable in
accordance with Company’s Return of Goods Policy set forth in Section 3.7.7
below.  Company shall bear the risk of loss to the Company Products until
delivered by Company or Company’s common carrier responsible for transporting
the Company Products to Naroo warehouse facilities or end user, at which time
risk of loss shall pass to Naroo Ditech.
 
 
 

[logo3.jpg] 3

 
 
 

--------------------------------------------------------------------------------

 
 
3.5   Acceptance.  Upon delivery of the Company Products to Naroo hereunder
Naroo shall immediately inspect the delivered Company Products for damage and
report any damage to sending party in writing within five (5) business days’
receipt of such Company Products.  Unless damage has been noted via the
procedure specified in the Return Policy, the Company Products delivered to
Naroo hereunder shall be deemed accepted by Naroo.  Each party’s sole obligation
with respect to any Company Products determined to be defective or
non-conforming by Naroo shall be, at Naroo’s option, to replace Company Product
according to the Return Policy.  The remedies in this Section 3.6 shall be
Naroo’s sole remedy for the defective Company Product, as applicable.  If,
however, such Company Product has been altered from its original state by Naroo,
Naroo shall be deemed to have accepted the Company Product.
 
3.6   Conditions of Sale.  These terms and conditions govern all sales and
shipments by Company and Company hereby gives notice of refusal to honor any
different or additional terms and conditions, except for such as may be
expressly accepted by Company in writing.
 
3.6.1           Shipping Costs.  End users and Naroo shall be responsible for
all costs of shipping the Company’s Products to them.  Prices are FOB Tustin,
California
 
3.6.2           Excusable Delay.  Company shall not be liable for loss, damage,
detention or delay, nor be deemed to be in default from causes beyond its
reasonable control, including without limitation, fire, flood, strike or other
labor difficulty, act or omission of any governmental authority or of the Naroo
Ditech, insurrection or riot, embargo, delays or shortage in transportation, or
inability to obtain necessary labor, materials, or manufacturing facilities from
usual sources.  In the event of delay in performance due to any such cause, the
date of delivery will be postponed by such length of time as may be reasonably
necessary to compensate for the delay.
 
3.6.3           Limited Warranty.  Company warrants that the products sold by it
will be free of defects in workmanship or material for one (1) year as of the
date of shipment to Naroo.  Should the Company Products upon delivery fail to
conform to this warranty, Company shall, upon prompt written notice from Naroo
Ditech, correct such non-conformity either by replacement or by refund of the
purchase price, at Company’s option in its sole discretion.  Return of Company
Products to Company pursuant to this paragraph shall be at Company’s risk and
expense.  THE FOREGOING WARRANTY IS EXCLUSIVE AND IN LIEU OF ALL OTHER
WARRANTIES OF QUALITY WHETHER WRITTEN, ORAL, OR IMPLIED, INCLUDING ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
The foregoing limited warranty shall not apply to any Company Product or part
(a)which has been improperly altered, (b) subjected to misuse, misapplication,
negligence or accident, or (c) used in a manner contrary to Company’s
directions, or (d) t provided or for which the design was stipulated by Naroo
Ditech.
 
3.6.4           LIMITATION OF LIABILITY.  WHETHER ON ACCOUNT OF ANY ALLEGED
BREACH OF THIS AGREEMENT OR DEFECTS CLAIMED FOR COMPANY PRODUCTS FURNISHED
HEREUNDER, DELAYS IN DELIVERY OR ANY OTHER CLAIM BASED UPON OR WITH RESPECT TO
SUCH COMPANY PRODUCTS, IN NO EVENT SHALL COMPANY BE LIABLE TO NAROO DITECH FOR
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS OR REVENUE, LOSS OF USE OF PRODUCTS OR FACILITIES OR
SERVICES, DOWNTIME COST, OR CLAIMS OF CUSTOMERS OF THE NAROO FOR SUCH OTHER
DAMAGES.  COMPANY’S LIABILITY ON ANY CLAIM WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) WARRANTY, STRICT LIABILITY, OR OTHERWISE FOR ANY LOSS OR DAMAGE
ARISING OUT OF, CONNECTED WITH, OR FROM THE DESIGN, MANUFACTURE, SALE, DELIVERY,
RESALE.  REPAIR, REPLACEMENT, INSTALLATION, OR USE OF ANY PRODUCT OR PART
COVERED BY OR FURNISHED UNDER THIS CONTRACT SHALL IN NO CASE EXCEED THE PURCHASE
PRICE ALLOCABLE TO THE COMPANY PRODUCT OR PART THEREOF WHICH GIVES RISE TO THE
CLAIM.  ALL CAUSES OF ACTION AGAINST COMPANY ARISING OUT OF OR RELATING TO THIS
CONTRACT OR THE PERFORMANCE HEREOF SHALL EXPIRE UNLESS BROUGHT WITHIN ONE (1)
YEAR OF THE TIME OF ACCRUAL THEREOF.
 
 
 

[logo3.jpg] 4

 
 
 

--------------------------------------------------------------------------------

 
 
3.6.5           Return Policy.  Company Products are non-returnable and all
sales are final.  In the event that one or more kits are believed to be
defective, Naroo shall email Company explaining the alleged defect and the Lot
Number and Part Number involved.  Company will perform its own test on the Lot
and Part and make its own evaluation.  In the event that the kit is deemed to be
defective, Company will either replace the defective Lot or Part or replace the
entire kit(s) as it deems appropriate.
 
ARTICLE 4
 
RENEWAL PRICES AND PAYMENT
 
4.1   Pricing.  On the condition that Naroo has met the Minimum Purchase
Requirements for each period in the initial five (5) year term, the parties
shall meet to discuss the Products’ pricing and the Required Minimum Purchase
Requirements for the next subsequent twelve (12) month period.  Such pricing
shall be mutually agreed upon in the time required in Section 3.3; provided,
however, in no event shall the Product’s pricing be less than the Product
pricing for the prior year.  In the event the parties cannot, agree on such
subsequent twelve (12) month period’s pricing, the Agreement shall terminate at
the expiration of the then-current term.  Naroo Ditech will determine sale price
to its customers in the assigned territory.
 
4.2   Payment Terms.  All Company Products shall be paid for in advance by wire
transfer.  Naroo Ditech may request that the Company, at no charge, retain or
store Company Products which have been ordered under any Purchase Order for up
to two (2) months at the Company’s facilities.
 
4.3   Currency Exchange.  Unless written instructions are otherwise exchanged,
all payment hereunder shall be in United States Dollars currency.
 
ARTICLE 5
 
MARKETING & SALE OF PRODUCTS; COVENANTS OF NAROO DITECH
 
5.1   Best Commercial Efforts.  Naroo shall use its best commercial efforts to
promote, market, and sell reasonable quantities of Company Products in Assigned
Territory and to stimulate and increase interest in the Company Products in the
Assigned Territory.  In particular, Naroo agrees to do the following to market
and sell the Company’s Products:
 
 

[logo3.jpg] 5

 
 
 

--------------------------------------------------------------------------------

 
 
5.1.1           Present and prominently represent the Company’s Products at
relevant industry trade shows in the assigned territory.
 
5.1.2           Incorporate the following information on Naroo’s website:
 
 
(i)
FAQs for cancer patients and healthcare professionals  as approved by or
provided by Company; and

 
 
(ii)
Relevant clinical studies reports generated by the Company related to the
Company’s Products.

 
5.1.3           Provide link to Company’s product website (www.onko-sure.com)
and provide bilingual (English/Korean) product page on the Naroo website.
 
5.1.4           Promote the Company’s Products through demand creation campaigns
as approved or co-developed with the Company.
 
5.2   Duties of Distributor.  Naroo hereunder shall use its best efforts to
perform such necessary distribution services to commercialize the Company
Products including but not limited to the following:
 
5.2.1           Adequate Business Facilities and Inventory.  Naroo shall
maintain adequate facilities to market and sell the Company Products in the
Assigned Territory.
 
5.2.2           Payment of Expenses.  Naroo shall pay all expenses associated
with the conduct of its business, including, without limitation, all such costs
for employee compensation and benefits, maintenance, and insurance.
 
5.2.3           Sales Responsibilities: Marketing, Advertising, Product
Promotion, Demand Creation.  In accordance with Company, Naroo shall use and
distribute appropriate advertising and technical literature for the Company
Products to effectively market such Company Products and inform customers of the
technical aspects and benefits of such Company Products unique to such Company
Products.  All such materials must be pre-approved by the Company.
 
5.2.4           Instruction Regarding Products.  Naroo shall instruct its
customers as to the warranty, operation, use, maintenance, and care of the
Company Products in accordance with the written instructions provided by
Company.  It is expressly understood and agreed by the Parties that Naroo Ditech
will not be offering and in no way shall be responsible for any warranty on any
of the Company Products.
 
5.2.5           Forecast.  Naroo shall submit to Company and update on or about
the first day of each month a twelve (12) month rolling forecast of Naroo h’s
intended purchases of Company Products in a format to be mutually determined by
the parties.
 
5.2.6           Purchase orders.  Naroo shall submit its Purchase Orders signed
by an authorized representative of Naroo.  Unless otherwise agreed by the
Company, all orders must have a shipping or delivery date not less than fourteen
(14) days later than the date the order is placed.  The Company will use its
best efforts to meet all Purchase Orders.
 
5.2.7           Reports.  Naroo shall maintain separate and detailed accurate
and complete records of all transactions concerning the distribution services
provided hereunder, including, but not limited to, such records that identify
all customer purchases, and such records that possess the capability to notify
all purchasers in the event of a corrective action.
 
 
 
 

[logo3.jpg] 6

 
 
 

--------------------------------------------------------------------------------

 
 
5.2.8           Compliance with Applicable Laws.  Naroo shall comply with all
laws and regulations and requirements applicable to a third-party distributor of
Company Products, and with all laws and regulations and requirements of
governmental agencies having jurisdiction within the Assigned Territory.
 
5.3   Reports.  Naroo shall provide Company with such written and oral reports
as Company may from time to time reasonably request on (i) the potential
customers and market for the marketing and sale of Company Products in the
Assigned Territory; (ii) the activities performed by Naroo for Company; (iii)
the names of potential customers contacted by Naroo, including the nature and
result of such contact; and (iv) Company Products sales, including customer
name, quantity, type, and price.  This information will be provided by Naroo to
Company on a monthly basis and in a predetermined and mutually agreeable report
format.
 
5.4   Product Complaints.  If either Naroo or Company learns of any
complaints/claims concerning the Company Products, the party learning of such
complains or claims shall advise the other party within five (5) business days
by telephone, confirmed in writing within 3 business days thereafter.
 
5.5   Records.  At the reasonable and prior written request of Company
hereunder, Naroo shall permit Company to examine Naroo records applicable to the
obligations set forth in this Agreement, with such examination occurring during
business hours and with reasonable frequency and written notice to Naroo Ditech
to verify compliance with this Agreement.
 
5.6   Recalls or Corrective Actions.  Naroo shall fully cooperate with Company
in any decision to by Company with respect to Company Products, to recall,
retrieve and/or replace its Company Products.  All costs and expenses associated
with such recalls and corrective actions shall be borne solely by Company.
 
5.7   Licenses.  Naroo represents and warrants that it has the necessary legal
authority under its licenses and applicable law to perform the distribution
activities hereunder.
 
5.8   Compliance.  Naroo shall comply with all applicable laws, rules and
regulations in connection with the activities contemplated by this
Agreement.  The parties further agree to use their best efforts to negotiate and
execute any amendments hereto that may be deemed necessary or appropriate to
maintain compliance with any applicable laws, rules, regulations, orders or
injunctions applicable to either party.
 
5.9   No Alteration.  Each party shall not remove, obliterate, or in any other
manner affect, any trademark, trade name, certification mark, testing seal,
means of identification, instructional or safety warning, or other marking of
the other, whether affixed to the Company Products or otherwise.  Naroo shall
not make any changes in the literature, warnings, labels or advertising under
which Company prescribes that the Company Products are to be sold without
Company’s prior written authorization, and Company shall deliver to Naroo Ditech
all such literature, warning, labels and materials to be provided by Naroo
Ditech to its customers.
 
 
 
 

[logo3.jpg] 7

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
INDEMNIFICATION
 
6.1   Indemnification.
 
6.1.1           Company shall defend, indemnify and hold harmless Naroo Ditech,
its affiliates, and all agents, employees, officers and directors thereof
(collectively, the “Naroo Ditech Indemnified Parties”) from and against any
liability, loss, damage, cost, expense (including reasonable attorney’s fees),
claim, suit or proceeding made against one or more of the Naroo Indemnified
Parties arising from or relating to (i) any claims, warranties or
representations made by Company with respect to the Company Products; and
(ii) any breach by Company of any of its warranties, representations and
obligations hereunder.
 
6.1.2           Naroo Ditech shall indemnify, defend and hold Company and its
officers, employees, agents, representatives, Affiliates and their respective
successors and assigns (collectively, “Company Indemnified Person(s)”) harmless
from and against any liabilities asserted against any Company Indemnified Person
arising out of, attributable to, or in connection with (i) any breach by Naroo
Ditech of any of Naroo’s representations, warranties or obligations under this
Agreement, or (ii) any act or omission by Naroo, or its agents or employees
which results in damage to the Company’s products or which constitutes abuse,
misuse or misrepresentation of the Company’s Products intended or permitted use.
 
ARTICLE 7
 
TERM AND TERMINATION
 
7.1   Term.  This Agreement shall become effective as of the Effective Date, and
unless earlier terminated under this Article, this Agreement shall end on
December 31, 2015.  This Agreement shall thereafter automatically renew for
additional terms of one year each if the parties timely agree on the Required
Minimum Purchasers and Product pricing for each subsequent year.
 
7.2   Other Rights of Termination.  The Company may terminate this Agreement by
giving written notice to Naroo Ditech of such termination upon the occurrence of
any of the following events:
 
7.2.1           any material breach of this Agreement by Naroo;
 
7.2.2           Not meeting minimum purchase requirements outlined in Section
3.3;
 
7.2.3           dissolution of Naroo for any reason;
 
7.2.4           if Naroo shall be restrained, prevented or hindered for a
continuous period of sixty (60) days from transacting a substantial part of its
business by reason of a judgment, decree, order, rule or regulation of any
court, or of any administrative or governmental authority or agency; or
 
7.2.5           if Naroo shall become subject to any action or proceeding in the
nature of a bankruptcy proceeding under United States or other law or shall make
an arrangement with its creditors, or shall make an assignment for the benefit
of its creditors, or a receiver, custodian, trustee, liquidator or comparable
officer shall be appointed for Naroo Ditech or its business.
 


 
7.3   Effect of Termination.  Upon any expiration or termination of this
Agreement:
 
7.3.1           Neither party shall thereby be discharged from any liability or
obligation to the other party which became due or payable prior to the effective
date of such expiration or termination;
 
 
 
 

[logo3.jpg] 8

 
 
 

--------------------------------------------------------------------------------

 
 
7.3.2           Those Sections of this Agreement which by their nature extend
beyond termination, including but not limited to those in Articles 6
(“Indemnification”) and 9 (“General Provisions”) shall continue;
 
7.3.3           Naroo’s appointment as an authorized distributor of Company as
more fully set forth herein shall immediately terminate, and Naroo shall
immediately cease any representations that it is an authorized distributor;
 
7.3.4           Naroo will, upon request by Company, transfer to Company any
product registrations, licenses or permits or other similar items which may have
been obtained in the name of Naroo Ditech, or jointly in the name of Company and
Naroo h, pursuant to this Agreement; and
 
7.3.5           The payment date of all monies due to one party by the other
party shall automatically be accelerated so that they shall become due and
payable on the effective date of expiration or termination.
 
ARTICLE 8
 
GENERAL PROVISIONS
 
8.1   Assignment.  This Agreement shall be binding upon and shall inure to the
benefit of the parties and their permitted successors and assigns, but shall not
be assignable by Naroo without the prior written consent of Company, which shall
not be unreasonably withheld, unless such assignment by Naroo is to an
affiliate, subsidiary, or parent corporation of Naroo Ditech.  This Agreement
may be assigned if Naroo is acquired by another entity.
 
8.2   Choice of Law; Venue.  This Agreement will be governed by and construed
according to the laws of the State of California, U.S.A., without regard to that
body of law controlling conflicts of laws.  All actions under this Agreement
shall be brought in the state or federal courts in California located in the
County of Orange.
 
8.3   Amendment.  This Agreement may be amended or supplemented only by a
writing that refers explicitly to this Agreement and that is signed on behalf of
both parties.
 
8.4   Waiver.  No waiver will be implied from conduct or failure to enforce
rights.  No waiver will be effective unless in writing signed on behalf of the
party against whom the waiver is asserted.
 
8.5   Force Majeure.  Neither party will have the right to claim damages or to
terminate this Agreement as a result of the other party’s failure or delay in
performance due to circumstances beyond its reasonable control (except for
obligations relating to fees payable under this Agreement) including, but not
limited to, labor disputes, strikes, lockouts, shortages of or inability to
manufacture or obtain the Company Products hereunder, labor, energy, components,
raw materials or supplies, war, riot, insurrection, epidemic, acts of God, or
governmental action not the fault of the nonperforming party.
 
8.6   Severability.  If any provision of this Agreement is held unenforceable or
invalid by a court of competent jurisdiction, such unenforceability or
invalidity shall not render this Agreement unenforceable or invalid as a
whole.  Rather, such provision shall be stricken from this Agreement and the
remaining provisions shall be fully enforceable.
 
8.7   Notices.  All notices shall be in writing and shall be by personal
delivery, or by certified or registered mail, return receipt requested, and
deemed given upon personal delivery, or five (5) days after deposit in the
mail.  Notices shall be sent to the addresses set forth below or such other
address as either party may specify in writing:
 
 
 

[logo3.jpg] 9

 
 
 

--------------------------------------------------------------------------------

 
 
Naroo Ditech:
 
Naroo Ditech, Inc.
3 F, 250-3 Yang Jae dong, Seo cho gu,
Seoul, Korea
Attn:  Chang Lee, CEO
 
Company:


AMDL Diagnostics, Inc.
2492 Walnut Avenue, Suite 100
Tustin, California  92780
Attn:  Akio Ariura, COO
 
8.8   Relationship of Parties; Use of Names.  The parties to this Agreement are
independent contractors.  Neither party has authority to bind the other or to
incur any obligation on the other party’s behalf.  Neither party will use the
name of the other party except as necessary to comply with any applicable
regulations.
 
8.9   Confidentiality.  The parties to this Agreement respect the
confidentiality of its contractual relationships.  Each party agrees to not
disclose any confidential information received from the other party in
connection with this Agreement to any third party unless (i) such disclosure is
approved in writing by the non-disclosing party or (ii) such disclosure is
required by law or governmental regulation and the party requested to disclose
such information has notified the other party in advance in writing.  Neither
party shall have any obligation with respect to the confidential information of
the other party if (i) at the time of receipt, such information is in the public
domain or subsequently enters the public domain without fault of the receiving
party, (ii) at the time of receipt, the information was already known to the
receiving party as evidenced by appropriate written records, (iii) such
information becomes available to the receiving party from a bona-fide
third-party source other than the disclosing party provided that such
third-party source is not bound to any confidentiality obligations to the
disclosing party; and (iv) such information is independently developed by the
receiving party, as documented by appropriate written records.  Upon termination
or expiration of this Agreement, the receiving party shall cease all use of the
other party’s confidential information and, if requested, return all
confidential information received.  The obligations set forth in this Section
9.9 shall continue beyond the termination or expiration of this Agreement, and
for so long as either party possesses confidential information of the other
party.
 
8.10   Arbitration.  Any disputes arising under this Agreement will be submitted
to binding arbitration through the American Arbitration Association.  Each party
shall select one arbitrator and the two arbitrators so selected shall select a
third arbitrator so that the three arbitrators shall govern the arbitration
process and issue decisions that shall be binding upon the parties.  Any such
arbitration shall take place in Orange County, California.
 
8.11   Legal Fees.  In the event of any legal action, arbitration or other
proceeding arising out of this Agreement, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and other costs incurred therein, in
addition to any other relief to which it may be entitled.
 
8.12   Entire Agreement.  This Agreement, including all exhibits to this
Agreement, which are hereby incorporated by reference, represents the entire
agreement between the parties relating to its subject matter and supersedes all
prior representations, discussions, negotiations and agreements, whether written
or oral.
 
 
 

[logo3.jpg] 10

 
 
 

--------------------------------------------------------------------------------

 
 
8.13   Authority to Execute.  Each of the undersigned represents and warrants
that he/she has the right, legal capacity and authority to enter into this
Agreement and that the execution of this Agreement has been authorized by the
party on whose behalf the undersigned is executing this Agreement.
 

NAROO DITECH, INC.  
AMDL DIAGNOSTICS, INC.
(a Radient Pharmaceutical Corp. Subsidiary)       
                By:     By:     Mr. Chang Lee, CEO     Douglas MacLellan, CEO  
                 


 
 
 

[logo3.jpg] 11

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


COMPANY PRODUCTS




Catalog Number DR2101: AMDL Onko-Sure DR-70® in vitro 96 well diagnostic kit…….
$500.00
 
 
 
 
 

--------------------------------------------------------------------------------


